DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 04/21/2020 has been entered. Claims 4-5 have been amended. No claims have been cancelled or added. Claims 1-19 are still pending in this application, with claim 1 being independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 14 and 17 are objected to because of the following informalities:
Claims 14 and 17: “electronic lock 505” should be -- electronic lock -- (“505” should be deleted).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOYAMA (US WO 2013/024515).
Regarding independent claim 1, DOYAMA discloses a smart street lamp comprising a lamppost (72, Fig.1), having at least one accommodating portion (Fig.10) therein, and at least one equipment box (6, Fig.6), detachably placed in the accommodating portion.

Regarding dependent claim 2, DOYAMA further discloses wherein a number of the equipment box is at least two (as seen in Figs.1 and 5-6, there are two equipment boxes 5, 6), the equipment box includes an electric box to load a strong current circuit, and an electronic box to load a weak current circuit (“strong current circuit” and “weak current circuit” were considered to be relative terms; since one equipment box 5 is a power storage unit and another equipment box 6 is a control unit, the equipment boxes 5, 6 were considered to load two current circuits).


Regarding dependent claim 4, DOYAMA further disclose wherein the electric box (6, Fig.6) comprises an alternating current and direct current conversion circuit (line 387) and an electrical wiring (line 248).

Regarding dependent claim 5, DOYAMA further disclose wherein the electronic box comprises an electrical wiring (line 229).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DOYAMA (US WO 2013/024515), and in view of SCHOBERG (US 4,790,434). 
Regarding dependent claim 3, DOYAMA further discloses a number of the equipment box is one (as seen in Fig.6, there is one equipment box 6), an electric box to load a strong current circuit, and an electronic box to load a weak current circuit (“strong current circuit” and “weak current circuit” were considered to be relative terms; since one equipment box 5 is a power storage unit and another equipment box 6 is a control unit, the equipment boxes 5, 6 were considered to load two current circuits).
DOYAMA fails to disclose at least two sub-equipment boxes are placed in the equipment box.

Therefore, in view of SCHOBERG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sub-equipment boxes as taught by SCHOBERG to the equipment box of DOYAMA in order to provide an alternative equipment box for holding multiple modules. One of ordinary skill in the art would have recognized that having two boxes or one box with two modules (e.g. drawers) are well-known alternatives for an equipment box.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DOYAMA (US WO 2013/024515), and in view of ABBOTT (US 2017/0122546).
Regarding dependent claim 6, DOYAMA fails to disclose wherein the network communication module comprises an Ethernet communication module and/or an Internet of Things communication module, the network communication module communicates with an external control platform, is controlled by the external control platform, and/or sends operating status information of the smart street lamp. 
However, ABBOTT discloses a network communication module includes an Internet of Things communication module, the network communication module communicates with an external control platform, is controlled by the external control platform, and/or sends operating status information of the smart street lamp (as seen in para[0049], a network communication module 126 can include a wired network interface [Ethernet] or wireless network interface [internet, ip addresses, etc] to transmit and receive data from a central location).


Regarding dependent claim 7, DOYAMA fails to disclose wherein the one or more sensors comprise: one or a combination of a door state sensor, a temperature and humidity sensor, a smoke sensor, a water immersion sensor, and a lamppost state sensor.
However, ABBOTT discloses a smoke sensor (para[0075]).
Therefore, in view of ABBOTT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a smoke sensor as taught by ABBOTT to the electric box of DOYAMA in order to provide bio-hazard detection.

Regarding dependent claim 8, DOYAMA fails to disclose wherein the one or more sensors comprise: one or a combination of a door switch sensor, a temperature and humidity sensor, a smoke sensor, and a water immersion sensor.
However, ABBOTT discloses a smoke sensor (para[0075]).
Therefore, in view of ABBOTT, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a smoke sensor as taught by ABBOTT to the electronic box of DOYAMA in order to provide bio-hazard detection.

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DOYAMA (US WO 2013/024515), and in view of SEVIER (US 6,359,836).
Regarding dependent claim 9, DOYAMA fails to disclose wherein the equipment box contains at least one box locking device, the box locking device comprises a lock body; and a locking mechanism connected in linkage with the lock body, for moving to a first position engaged with the lamppost to lock the equipment box in the accommodating portion when the lock body is in a locked state, or moving to a second position disengaged from the lamppost to unlock the equipment box and thus being taken away from the lamppost when the lock body is in an unlocked state.
However, SEVIER discloses an equipment box (12, Fig.1) contains a box locking device (26, 30, 62, 74, Fig.9), the box locking device includes a lock body (26, 30, 74, Fig.9) and a locking mechanism (62, Fig.9) connected in linkage with the lock body for moving to a first position (Fig.10) engaged with an enclosure (10, Figs.1 and 9) to lock the equipment box in an accommodating portion when the lock body is in a locked state, or moving to a second position (Fig.9) disengaged from the enclosure to unlock the equipment box and thus being taken away from the enclosure when the lock body is in an unlocked state (as seen in Fig.10, the equipment box 12 is locked into the enclosure 10; as seen in Fig.9, the equipment box is unlocked from the enclosure 10).
Therefore, in view of SEVIER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a box locking device as taught by SEVIER to the equipment box of DOYAMA in order to lock the equipment box within the enclosure or lamppost. One of ordinary skill in the art would have recognized that a latch locking mechanism is a well-known substitutable alternative for locking and unlocking a box within an enclosure.

Regarding dependent claim 10, DOYAMA modified by SERVIER as discussed above for claim 9 further discloses wherein the locking mechanism (62, Fig.9) comprises a stopper (62, Fig.9) that is movable to extend outside the equipment box to block against an inner wall of the lamppost (as seen in Figs.9-10 of SERVIER, the stopper 62 extends outside the equipment box 12 to the inner wall 22 of the enclosure 10).

Regarding dependent claim 11, DOYAMA modified by SERVIER as discussed above for claim 9 further discloses wherein the lock body (26, 30, 74, Fig.9) comprises a mechanical lock, locking the equipment box to the lamppost when the mechanical lock is in a locked state, or unlocking the locking mechanism when the mechanical lock is in an unlocked state (as seen in Figs.9-10 of SERVIER, the lock body 26, 30, 74 locks and unlocks the equipment box 12 to the enclosure 10).

Regarding dependent claim 15, DOYAMA modified by SERVIER as discussed above for claim 9 further discloses wherein a plurality of box locking devices is respectively located at at least two sides of the equipment box in different directions (as seen in Figs.9-10 of SERVIER, box locking devices 62 are located at two sides of the equipment box 12 in different directions).

Claims 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DOYAMA (US WO 2013/024515) modified by SEVIER (US 6,359,836), and in view of KIM (US 2007/0164848).
Regarding dependent claim 12, DOYAMA modified by SERVIER as discussed above for claim 9 further discloses wherein the lock body comprises a mechanical lock.

However, KIM discloses a lock body (100, Fig.1) comprises an electronic lock.
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic lock as taught by KIM to the equipment box of DOYAMA modified by SERVIER in order to provide additional security by unlocking the locking mechanism when the electronic lock receives identity information. By incorporating the electronic lock of KIM to the equipment box of DOYAMA modified by SERVIER (such as the door of the equipment box), the equipment box would be unlockable by opening the electronic lock and the mechanical lock. As a result, the locking mechanism would have been unlocked only when the mechanical lock and the electronic lock are both in an unlocked state.

Regarding dependent claim 13, DOYAMA modified by SERVIER and KIM as discussed above for claim 12 fails to disclose discloses wherein the electronic lock is locked or unlocked according to an electronic control command; the electronic control command is generated according to an identity verification result of a person operating the box locking device.
However, KIM further discloses the electronic lock (100, Fig.1) is locked or unlocked according to an electronic control command, the electronic control command is generated according to an identity verification result of a person operating the box locking device (as seen in Fig.1 and para[0027], the electronic lock 100 is unlocked according to identity verification [e.g. fingerprint, iris, RFID, etc]).


Regarding dependent claim 14, DOYAMA modified by SERVIER and KIM as discussed above for claim 13 fails to disclose wherein the equipment box comprises: a box lock state sensor, an identity information collecting device and a controller placed at the box locking device; the box lock state sensor detects signals generated by the box locking device when the box locking device is being operated; the controller is communicably connected with the box lock state sensor and the identity information collecting device, the controller acquires identity information of a person performing the operation by the identity information collecting device when receiving the signal, wherein the identity information is configured to authenticate the identity of the person performing the operation, thereby generating the electronic control command sent to the electronic lock based on the identity verification result.
However, KIM further discloses a box lock state sensor (as seen in Fig.1 and para[0025], the “box lock state sensor” was considered to be the input device 102 because the input device 102 acts as a detection of receiving input from an user), an identity information collecting device (104, Fig.2; para[0027]) and a controller (200, Fig.2) placed at the box locking device, the box lock state sensor detects signals generated by the box locking device when the box locking device is being operated (as seen in Fig.2, the box lock state sensor 106 detects when the box lock state sensor 106 is being operated), the controller is communicably connected with the box 
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a box lock sensor, an identity information collecting device, and a controller as taught by KIM to the electronic lock of DOYAMA modified by SERVIER and KIM in order to provide additional security by unlocking the locking mechanism when the electronic lock receives identity information.

Regarding dependent claim 18, DOYAMA modified by SERVIER and KIM as discussed above for claim 14 further discloses wherein the identity information collecting device comprises a biological information collecting device (as seen in para[0027] of KIM, the identity information collecting device 104 includes an iris or fingerprint recognition).

Regarding dependent claim 19, DOYAMA modified by SEVIER and KIM as discussed above for claim 13 fails to disclose an alarm device, for performing an alarm when receiving an alarm command indicating that the identity verification result is a failure; wherein the alarm device includes: one or a combination of an audio player, a display screen of the smart street 
However, KIM further discloses an alarm device (230, Fig.2) for performing an alarm when receiving an alarm command indicating that the identity verification result is a failure, the alarm device includes an audio player, and the alarm includes playing an alarm audio through the audio player (as seen in para[0045], when the identity verification fails [e.g. unlocking condition is not matched], the alarm device 230 plays an alarm sound).
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm device as taught by KIM to the equipment box of DOYAMA modified by SEVIER and KIM in order to discourage theft from unauthorized users or alert others of the authorized users.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over DOYAMA (US WO 2013/024515), and in view of KIM (US 2007/0164848).
Regarding dependent claim 16, DOYAMA fails to disclose wherein the equipment box comprises: a box door and a box door locking device; the box door locking device includes an electronic lock, the electronic lock locks or unlocks the box door according to an electronic control command, and the electronic control command is generated according to an identity verification result of a person operating the box door.
However, KIM discloses a box (150, Fig.1) includes a box door (140, Fig.1) and a box door locking device (100, Fig.1), the box door locking device includes an electronic lock (104, 
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electronic lock as taught by KIM to the equipment box of DOYAMA in order to provide additional security by unlocking the locking mechanism when the electronic lock receives identity information

Regarding dependent claim 17, DOYAMA modified by KIM as discussed above for claim 16 fails to disclose wherein the equipment box comprises: a box door state sensor, for detecting signals generated by the box door when the box door is being operated; an identity information collecting device; and a controller communicably connected with the box door state sensor and the identity information collecting device, the controller acquires identity information of a person performing the operation by the identity information collecting device when receiving the signal, wherein the identity information is configured to authenticate the identity of the person performing the operation, thereby generating the electronic control command sent to the electronic lock based on the identity verification result.
However, KIM further discloses a box lock state sensor (as seen in Fig.1 and para[0025], the “box lock state sensor” was considered to be the input device 102 because the input device 102 acts as a detection of receiving input from an user), an identity information collecting device (104, Fig.2; para[0027]) and a controller (200, Fig.2) placed at the box locking device, the box 
Therefore, in view of KIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a box lock sensor, an identity information collecting device, and a controller as taught by KIM to the electronic lock of DOYAMA modified by SERVIER and KIM in order to provide additional security by unlocking the locking mechanism when the electronic lock receives identity information.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wirtz (US 2017/0164773), Ridenour (US 2014/0352368), Daidone (US 2010/0220467), Hall (US 2009/0154178), Hawley (US 2008/0298762), Stone (US 2008/0035035), 

Examiner’s Comment









The applicant’s invention appears to be the combination of a mechanical lock and an electronic lock for an equipment box within the context of a lamppost. In addition, as seen in Figs.2A-2B of the applicant’s drawings, the locking mechanism is directed to the connection between the equipment box and the inner wall of the lamppost (as opposed to a locking mechanism between the body of the equipment box and the lid of the equipment box). Furthermore, the electronic lock is not a generic remote electronic lock, but the electronic lock is an identity verification electronic lock.
In the instant case, claim 10 recites the connection between the equipment box and the inner wall of the lamppost and claims 12-14 recite the details of the mechanical lock and the electronic lock, where claim 10 and claims 12-14 are separate claim dependencies. The prior art of record was considered to separately show the features of general mechanical locks between an equipment box and the inner wall of an enclosure or general electronic locks (e.g. storage boxes, mail boxes, safes, walk-in doors, lockboxes, etc). However, the prior art of record fails to show the combination of the features above. As a result, a combination of claims 1, 9 (details of the equipment box engaging and disengaging from the lamppost), 10 (the details of the mechanical lock), and 12-13 (the details of the electronic lock as an identity verification lock) would overcome the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875